Kupferman, J. P.,
dissents in a memorandum as follows: If a cause of action is placed in the wrong cubbyhole, then the legal conclusion can be erroneous, which is the trouble with the majority memorandum in this matter. The defendant is the daughter of Henri Matisse, the great French painter, and issues certificates of authenticity for Matisse works pursuant to the French law droit moral. (Cf. Berne Convention, Paris Revision, 1971, art 6Bis; Copinger & Skone James, Copyright [Sweet & Maxwell, London, 1980], § 1829.) The specific right involved is Droit de la Paternite, the right of authorship and the right to prevent the artist’s name from being used in conjunction with a work of art which he did not create. (Da Silva, Artists’ Rights in France and the U. S., 28 Bull Copyright Society [Oct., 1980], pp 1, 28.) At the same time, she is also a major collector and seller, in the international arena and in the United States, of the works of her father for which she issues certificates of authenticity.1 She is, therefore, in a potential conflict of interest position with respect to works of her father which are sold by rival dealers. Henri Matisse died in 1952. Under the French law of Droit de la Suite, there is a right to receive royalties on future sales of his work until 50 years after the author’s death. (Feldman & Weil, Art Works: Law, Policy, Practice [Practising Law Institute, 1974], p 67; Da Silva, Artists’ Rights in France and the U. S., 28 Bull Copyright Society, id., p 4.) There is no such provision in the law of the United States.2 The claim made in this case is that of unfair competition. The majority considers it a claim in the nature of defamation. It is more than that. In the law of Great Britain, prior to the British Copyright Act of 1956, false attribution of authorship was treated under the law of libel. However, under section 43 of that act, the remedy is now for passing off. (Copinger & Skone James, Copyright, id., § 762.) The essence of the complaint is that the defendant attempts to manipulate the market for Matisse works by disparaging a work in the hands of a competitor. (Cf. Hatry & Katz, Comparative Advertising Law and a Recent Case Thereon, 3 Communications and the Law [spring, 1982], p 35, et seq.) This is not to say that the claim is justified, but it is axiomatic that we must draw every fair intendment which may be attributed to the complaint when it is challenged. (Foley v D’Agostino, 21 AD2d 60, 65.) The main question we have before us is whether there can be personal jurisdiction in the State of New York in a situation of this kind under the long-arm provision of CPLR 302. The so-called “single phone communication” was of such devastating effect as to be more significant than a long course of conduct, and New York, as a world art center, certainly has an interest in maintaining the credibility of the art business. (Cf. Ehrlich-Bober & Co. v University of Houston, 49 NY2d 574, 581.) CPLR 302 (subd [a], par 3, cl [ii]) provides for in personam jurisdiction over a nondomiciliary who commits a tort outside New York causing injury in New York if the nondomiciliary “expects or reasonably should expect the act to have consequences in *792the state and derives substantial revenue from interstate or international commerce”. Each of the criteria provided for is met in this situation. In World-Wide Volkswagen Corp. v Woodson (444 US 286, 297-298), the court said “[t]he forum State does not exceed its powers under the Due Process Clause if it asserts personal jurisdiction over a corporation that delivers its products into the stream of commerce with the expectation that they will be purchased by consumers in the forum State”. The fact that the defendant is an individual and not a corporation is, of course, of no significance in the formulation of the rule. While the World-Wide case concerned an Oklahoma statute, the New York statute is somewhat similar. As was said in Sybron Corp. v Wetzel (46 NY2d 197, 206), the extraterritorial conduct of the defendant which produces injury in New York is not in itself sufficient and there is in addition the requirement “that the nonresident either have reason to foresee that its actions will produce forum consequences or have enough other ‘contacts’ with the State so as to make the exercise of personal jurisdiction reasonable”. It can be fairly assumed on this motion to dismiss that one or both of these additional factors can be established. It would be in order to cite here the case of Saunders v Kline (55 AD2d 887, 75 AD2d 531, mod 53 NY2d 658, mot for rearg den 54 NY2d 642), which, while a claim for unjust enrichment, has many of the overtones of the unfair competition claim presented in the case at bar in that, if the cause is sustained, it could be established that the defendant chose to enrich herself unjustly at the expense of another.

. Cf. Section 219-i of the General Business Law for the converse: “Falsifying certificates of authenticity of works of fine art. A person who, with intent to defraud, deceive or injure another, makes, utters or issues a false certificate of authenticity of a work of fine art is guilty of a class A misdemeanor.”


. The California Art Preservation Act, section 987 of the California Civil Code, while to be noted, does not affect the situation.